Citation Nr: 0907112	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-21 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel
INTRODUCTION

The veteran had honorable active naval service from February 
1969 to November 1970, and Naval Reserve service prior to 
that.  Service aboard ship in the Tonkin Gulf in support of 
combat operations in the Republic of Vietnam is indicated by 
the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In Haas v. Nicholson, 20 Vet.App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) held, inter alia, that the VA regulation 
implementing a statute providing for presumption of service 
connection for herbicide exposure in the case of veterans who 
"served in the Republic of Vietnam" during the Vietnam War 
must be read to include service in the waters near the shore 
of Vietnam, without regard to actual visitation or duty on 
land in the Republic of Vietnam.  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On April 13, 2007, the Veterans Court 
issued an order in Ribaudo v. Nicholson, 21 Vet. App. 137 
(2007) (per curiam order), which stayed VA's adjudication of 
all cases potentially impacted by Haas until such time as the 
Federal Circuit issued a mandate in the pending appeal of the 
Haas decision.  Because the record does not show that the 
Veteran actually set foot on land in the Republic of Vietnam, 
the instant claim was included in the stay.     

In a 2008 decision, the Federal Circuit overturned the 
Veterans Court, holding that VA reasonably interpreted 38 
U.S.C. § 1116 as requiring service on the landmass of Vietnam 
in order to establish presumptive service connection for 
certain specified diseases.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan 
21, 2009).  As a result, after the Supreme Court declined to 
hear the Veteran's appeal, the stay in adjudication of claims 
affected by the Veterans Court's holding Haas was lifted on 
January 22, 2009; the instant claim may therefore now be 
adjudicated.   



FINDINGS OF FACT

1.  The Veteran did not set foot ashore in the Republic of 
Vietnam during his active duty service.  

2.  The veteran does not have type 2 diabetes mellitus that 
is related to his military service.  

3.  The veteran does not have erectile dysfunction that is 
related to his military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have type 2 diabetes that is 
presumed to be the result of disease or injury incurred in 
active military service.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) 
(2008).  

2.  The veteran does not have erectile dysfunction that is 
the result of disease or injury incurred in or aggravated 
during active military service, including as secondary to 
service-connected diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002, January 2003, and March 2005.  Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), since the veteran's claims will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary 
because it would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured an examination in furtherance of his claims.  VA 
has no duty to inform or assist that was unmet.  

II.  Diabetes

The Veteran was diagnosed with type 2 diabetes mellitus by 
his private physician in April 2002.  The diagnosis was 
confirmed by a VA medical examination given in March 2003.  
That VA examiner also opined that it is at least as likely as 
not that the Veteran's claimed erectile dysfunction is due to 
complications from his diabetes.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, disability that 
is proximately due to or the result of a service-connected 
disease or injury is considered service-connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes.  

In general, for service connection to be granted for one of 
these diseases on a presumptive basis due to herbicide 
exposure it must be manifested to a degree of 10 percent or 
more at any time after service.  See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  Further, VA has long held 
that service on a deep-water naval vessel off the shores of 
Vietnam may not be considered "service in the Republic of 
Vietnam" for purposes of 38 U.S.C. § 101(29)(A).  See 
VAOPGCPREC 27-97 (July 23, 1997).  This is consistent with 
the definition of service in the Republic of Vietnam found at 
38 C.F.R. § 3.307, which includes "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) (2008) (emphasis 
added).  As noted in the introduction, the Federal Circuit 
has recently held that VA reasonably interpreted 38 U.S.C. § 
1116 as requiring service on the landmass of Vietnam in order 
to establish presumptive service connection for certain 
specified diseases.  Haas, supra.  Thus, presumptive exposure 
to herbicide agents in Vietnam requires having actually set 
foot ashore in Vietnam.  

Thus, in order to establish presumptive service connection 
for, those diseases listed in 38 C.F.R. § 3.309(e), it must 
be established that the Veteran actually set foot ashore in 
the Republic of Vietnam during the specified period beginning 
on January 9, 1962, and ending on May 7, 1975.  Here, the 
evidence does not show that the Veteran actually set foot 
ashore in the Republic of Vietnam during the specified 
period.  

The Veteran's service records show that he served with a 
fighter squadron aboard the aircraft carrier USS Coral Sea 
(CVA-43), which was deployed to the Tonkin Gulf during his 
time aboard in 1969 and 1970.  The record does not show, and 
the Veteran does not claim, that he ever actually set foot 
ashore in the Republic of Vietnam.  Rather, the Veteran 
contends that he was exposed to herbicide agents while 
servicing squadron aircraft aboard ship after their return 
from missions that sometimes required that they land ashore 
in the Republic of Vietnam.  His contention is that the 
aircraft were exposed to herbicide agents while flying their 
missions and while on the ground in Vietnam.  However, as 
noted, the presumption of exposure only extends to 
individuals who actually set foot ashore in the Republic of 
Vietnam, and does not include exposure to herbicide residuals 
he contends were brought back aboard ship affixed to the skin 
of the supersonic aircraft he serviced after their return 
aboard.  Cf.  Sheets v. Derwinski, 2 Vet.App. 512, 515 (1992) 
(VA not required to accept every bald assertion made by a 
veteran as to service incurrence or aggravation of a 
disability (citing Wood v. Derwinski, 1 Vet.App. 190 (1991)).  

III.  Erectile Dysfunction

As noted, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  The Veteran contends that he has erectile 
dysfunction that is secondary to type II diabetes mellitus 
diabetes.  Indeed, the March 2003 VA examiner opined that it 
is at least as likely as not that the Veteran's claimed 
erectile dysfunction is due to complications from his 
diabetes.  However, since the Board has determined that the 
Veteran is not entitled to service connection for his type 2 
diabetes mellitus, the Veteran's claimed erectile dysfunction 
is not, by definition, proximately to or the result of 
service-connected type 2 diabetes mellitus.  Consequently, 
service connection for erectile dysfunction as secondary to 
type II diabetes mellitus diabetes is not warranted.  

The Board acknowledges the veteran's contention that his 
diagnosed type II diabetes mellitus is related to his service 
in the Tonkin Gulf during the Vietnam war.  However, there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of this disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the veteran's own assertions as to the etiology 
of his diabetes, and thereby secondarily to his claimed 
erectile dysfunction, have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current diabetes and claimed erectile dysfunction 
are not traceable to disease or injury incurred in or 
aggravated during active military service.  

ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to exposure to Agent Orange, is 
denied.  

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


